

116 S4871 IS: Oversight.gov Authorization Act of 2020
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4871IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Ms. Hassan (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize the establishment and maintenance of a website and provide adequate financial resources for a more transparent Inspector General community.1.Short titleThis Act may be cited as the Oversight.gov Authorization Act of 2020.2.Establishment and maintenance of Oversight.gov; authorization of funds(a)In generalSection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(e)Oversight.gov(1)DefinitionIn this subsection, the term Office of Inspector General means the Office of—(A)an Inspector General described in subparagraph (A), (B), or (I) of subsection (b)(1); (B)the Special Inspector General for Afghanistan Reconstruction established under section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379); (C)the Special Inspector General for the Troubled Asset Relief Plan established under section 121 of title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231); and(D)the Special Inspector General for Pandemic Recovery established under section 4018 of the CARES Act (15 U.S.C. 9053).(2)EstablishmentThe Council shall establish and maintain a website entitled oversight.gov—(A)to consolidate all public reports from each Office of Inspector General to improve the access of the public to any audit report, inspection report, or evaluation report (or portion of any such report) made by an Office of Inspector General; and(B)that shall include any additional resources, information, and enhancements as the Council determines are necessary or desirable.(3)Participation of offices of inspectors generalEach Office of Inspector General that publishes an audit report, inspection report, or evaluation report (or portion of any such report) on the website of the Office of Inspector General shall contemporaneously publish the report or portion thereof on oversight.gov in a manner prescribed by the Council..(b)Authorization of appropriationsFor the purposes of carrying out the mission of the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by subsection (a), there are authorized to be appropriated into the revolving fund described in subsection (c)(3)(B) of such section $3,500,000 for fiscal year 2021, to remain available until September 30, 2030, to carry out the duties and functions of the Council.(c)Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 30 days after the date of receipt by the Council of the Inspectors General on Integrity and Efficiency of an appropriation for the implementation of this Act.